United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1348
                                   ___________

United States of America,                *
                                         *
               Appellee,                 *
                                         *     Appeal From the United States
      v.                                 *     District Court for the
                                         *     District of Nebraska.
Luis Zuleta,                             *
                                         *     [PUBLISHED]
               Appellant.                *

                                   ___________

                             Submitted: September 21, 2005
                                Filed: November 2, 2005
                                 ___________

Before MURPHY, HEANEY, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Luis Zuleta was found guilty of possession with intent to distribute 500 grams
or more of methamphetamine. He was sentenced by the district court1 to 110 months
of imprisonment. On appeal, Zuleta contends there was insufficient evidence to
support his conviction and his sentence is unreasonable. We affirm.




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
                                    Background

       Zuleta was driving his tractor/trailer unit on Interstate 80 in Nebraska on
September 25, 2003. As directed by a highway sign, he pulled his truck into a weigh
station. The state patrol officers on duty initially conducted a level 3 inspection,
which involved a review of the records that a driver is expected to keep. Thereafter
and with Zuleta’s consent, the officers entered the trailer and the truck cab and
inspected both. In one of the storage compartments under the lower bunk of the
sleeper compartment, officers found a suitcase containing a pair of pants, a shirt, and
several packages of methamphetamine.

       Zuleta was arrested and charged in federal court with possession with intent to
distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii).
The case went to trial after Zuleta's unsuccessful motion to suppress. Zuleta called
no witnesses during trial and did not take the stand on his own behalf. The jury found
Zuleta guilty of possession with intent to distribute 500 or more grams of
methamphetamine.2

       Shortly before sentencing, Zuleta admitted to his illegal conduct and met with
the prosecutors to provide information that would allow him to qualify for a safety
valve reduction. He stated that he had agreed to take a package from California to
Des Moines, Iowa for $2,000. He had accepted the package and permitted a third
party, Paisano, to place the package in the sleeping compartment of the truck, which
he was driving for a third party. Zuleta delivered the package to Des Moines, Iowa,
and was only paid $1,000. Zuleta returned to California and purchased his own truck.
He was then contacted again, and asked to make a second delivery. Again, Paisano

      2
       While evidence at trial showed that over nine kilograms of methamphetamine
was found in Zuleta’s truck cab, the district court held that Zuleta’s conviction and
sentence would be limited to the quantity alleged by the government in its first
indictment, which was 500 grams or more.

                                         -2-
placed a suitcase inside of Zuleta’s truck and promised Zuleta that he would pay him
$2,000 for the trip in addition to the $1,000 still owed to him. It was on the second
trip that Zuleta was arrested and charged with possession with intent to distribute 500
grams or more of methamphetamine. At sentencing, the district court granted Zuleta
a safety valve reduction but denied his request to be considered as a minor
participant. It then imposed a sentence of 110 months of imprisonment, a sentence
in the middle of Zuleta’s guidelines range of 97 to 121 months. This appeal followed.

                                     Discussion

      We review the district court’s denial of Zuleta’s motion of judgment of
acquittal based on the sufficiency of the evidence by viewing the evidence in the light
most favorable to the verdict, and accept as established all reasonable inferences
supporting the verdict. United States v. Hayes, 391 F.3d 958, 961 (8th Cir. 2004).
The verdict must be upheld if the evidence would permit a reasonable jury to find the
defendant guilty beyond a reasonable doubt. U.S. v. Cabrera, 116 F.3d 1243, 1245
(8th Cir. 1997).

       To obtain a conviction, the government had to prove that Zuleta was in
possession of methamphetamine, that he knew he was in possession of
methamphetamine, and that he intended to distribute it. 21 U.S.C. § 841; United
States v. Sanders, 341 F.3d 809, 816 (8th Cir. 2003). Zuleta does not challenge the
government’s proof on the element of intent. Rather, he contends that the
government failed to establish that he was in knowing possession of the
methamphetamine found in his vehicle.

       We have no hesitancy in concluding that Zuleta possessed methamphetamine.
Although it was not found on his person, it was in a suitcase in his truck, and he was
the sole occupant of the truck. Sanders, 341 F.3d at 816 (noting that constructive
possession may be proved through evidence that a person maintains “knowledge and

                                         -3-
ownership, dominion, or control over the contraband itself, or dominion over the
vehicle in which the contraband is concealed” (quoting Ortega v. United States, 270
F.3d 540, 545 (8th Cir. 2001))). Moreover, the jury could properly infer that Zuleta
knew that the methamphetamine was in his possession. First, we note that the
methamphetamine was not secreted in a hidden compartment. Rather, it was found
in a suitcase kept in a storage compartment below his bunk, and Zuleta’s documents
indicated that he inspected his vehicle during the trip. Further, Zuleta’s travel
documents and comments at the time of his arrest were inconsistent with the view that
he was en route with a legitimate load. The driver’s copy of the shipping order had
been altered, which signaled to the officers that Zuleta wanted to conceal what had
been written on the order. No one signed for Zuleta’s load, and there was no date
indicating when it was picked up or when the load was to be delivered. Finally,
Zuleta apparently attempted to disassociate himself from the load by telling officers
that his boss had picked it up and had it waiting for Zuleta to transport. Given the
totality of this evidence, it was not unreasonable for a jury to conclude that Zuleta
knowingly possessed the methamphetamine.

       We next consider whether Zuleta’s 110-month sentence is unreasonable when
viewed in light of the factors enumerated in 18 U.S.C. § 3553(a). United States v.
Booker, 125 S. Ct. 738, 765 (2005). To do so, we “must first determine the
appropriate guidelines sentencing range, since that range does remain an important
factor to be considered in the imposition of a sentence.” United States v. Haack, 403
F.3d 997, 1002-03 (8th Cir. 2005). In so doing, we “continue to examine de novo
whether the district court correctly interpreted and applied the guidelines,” and
“continue to review findings of fact for clear error.” United States v. Mashek, 406
F.3d 1012, 1017 (8th Cir. 2005). If the district court erred in its guidelines
determinations, we will remand without reaching the question of whether the ultimate
sentence is reasonable. Id. If the guidelines were correctly applied, however, we
nonetheless review the sentence to determine if it is unreasonable. United States v.
Archuleta, 412 F.3d 1003, 1007 (8th Cir. 2005).

                                        -4-
       Zuleta specifically challenges the district court’s refusal to grant him an offense
level reduction in recognition of his minor role as courier. United States Sentencing
Guidelines section 3B1.2 provides for such a reduction when a defendant played a
minor or minimal role in the offense. Such a determination is typically factual, and
we thus review for clear error. United States v. Alverez, 235 F.3d 1086, 1090 (8th
Cir. 2000) (quoting United States v. Hale, 1 F.3d 691, 694 (8th Cir. 1993)). After
reviewing the record, we cannot say the district court clearly erred. Prior to
sentencing, Zuleta admitted that he had acted as a courier on more than one occasion.
We have recognized that a person’s status as a courier does not necessarily establish
entitlement to the adjustment. Alverez, 235 F.3d at 1090. As such, we find no error
in the denial of a role adjustment, and further find the 110-month sentence is not
unreasonable when considered in light of the 18 U.S.C. § 3553(a) factors.

      For the reasons stated above, we affirm Zuleta’s conviction and sentence.
                      ______________________________




                                           -5-